UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:001-33448 JMP Group Inc. (Exact name of registrant as specified in its charter) Delaware 20-1450327 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 600 Montgomery Street, Suite 1100, San Francisco, California 94111 (Address of principal executive offices) Registrant’s telephone number:(415)835-8900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Accelerated filer ☒ Non-acceleratedfiler ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ The number of shares of the Registrant’s common stock, par value $0.001 per share, outstanding as of July 31, 2013 was 22,002,803 Table of Contents TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION 4 Item1. Financial Statements - JMP Group Inc. 4 Consolidated Statements of Financial Condition - June 30, 2013 and December 31, 2012 (Unaudited) 4 Consolidated Statements of Operations - For the Three and Six months Ended June 30, 2013 and 2012 (Unaudited) 6 Consolidated Statements of Comprehensive Income - For the Three and Six months Ended June 30, 2013 and 2012 (Unaudited) 7 Consolidated Statement of Changes in Equity - For the Six months Ended June 30, 2013 (Unaudited) 7 Consolidated Statements of Cash Flows - For the Six months Ended June 30, 2013 and 2012 (Unaudited) 8 Notes to Consolidated Financial Statements (Unaudited) 10 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item3. Quantitative and Qualitative Disclosures About Market Risk 65 Item4. Controls and Procedures 66 PARTII. OTHER INFORMATION 66 Item1. Legal Proceedings 66 Item1A. Risk Factors 67 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 68 Item3. Defaults Upon Senior Securities 68 Item4. Mine Safety Disclosures 68 Item5. Other Information 68 Item6. Exhibits 68 SIGNATURES 69 EXHIBIT INDEX 70 - 2 - AVAILABLE INFORMATION JMP Group Inc. is required to file current, annual and quarterly reports, proxy statements and other information required by the Securities Exchange Act of 1934, as amended (the "Exchange Act"), with the Securities and Exchange Commission (the "SEC"). You may read and copy any document JMP Group Inc. files with the SEC at the SEC’s Public Reference Room located at treet, N.E., Washington, DC 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an internet website at http://www.sec.gov, from which interested persons can electronically access JMP Group Inc.’s SEC filings. JMP Group Inc. provides its annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K, proxy statements, Forms3, 4 and 5 filed by or on behalfof directors, executive officers and certain large stockholders, and any amendments to those documents filed or furnishedpursuant to the Exchange Act free of charge on the Investor Relations section of its website located at http://www.jmpg.com. These filings will become available as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC. JMP Group Inc. also makes available, in the Investor Relations section of its website and will provide print copies to stockholders upon request, (i)its corporate governance guidelines, (ii)its code of business conduct and ethics, and (iii)the charters of the audit, compensation, and corporate governance and nominating committees of its board of directors. These documents, as well as the information on the website of JMP Group Inc., are not intended to be part of this quarterly report. - 3 - PART I. FINANCIAL INFORMATION ITEM1. Financial Statements JMP Group Inc. Consolidated Statements of Financial Condition (Unaudited) (Dollars in thousands, except per share data) June 30, 2013 December 31, 2012 Assets Cash and cash equivalents $ 53,330 $ 67,075 Restricted cash and deposits (includes cash on deposit with clearing broker of $150 at both June 30, 2013 and December 31, 2012) 167,019 69,813 Receivable from clearing broker 1,848 1,117 Investment banking fees receivable, net of allowance for doubtful accounts of zero at June 30, 2013 and December 31, 2012 13,654 5,148 Marketable securities owned, at fair value 17,715 14,347 Incentive fee receivable 1,061 2,945 Other investments (of which $156,403 and $80,945 are recorded at fair value at June 30, 2013 and December 31, 2012, respectively) 156,557 81,161 Loans held for sale 6,779 3,134 Small business loans - 38,934 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 633,353 401,003 Interest receivable 1,152 1,229 Fixed assets, net 2,412 2,663 Deferred tax assets 9,472 13,087 Other assets 16,877 8,206 Total assets $ 1,081,229 $ 709,862 Liabilities and Equity Liabilities: Marketable securities sold, but not yet purchased, at fair value $ 11,876 $ 11,567 Accrued compensation 25,778 20,256 Asset-backed securities issued 742,709 415,456 Interest payable 2,563 588 Note payable 19,368 10,486 Line of credit - 28,227 Bond payable 46,000 - Deferred tax liability 3,706 9,775 Other liabilities 22,513 26,203 Total liabilities 874,513 522,558 Redeemable Non-controlling Interest - 161 Commitments and Contingencies JMP Group Inc. Stockholders' Equity Common stock, $0.001 par value, 100,000,000 shares authorized; 22,780,052 shares issued at both June 30, 2013 and December 31, 2012; 22,138,483 and 22,591,649 shares outstanding at June 30, 2013 and December 31, 2012 23 23 Additional paid-in capital 130,279 128,318 Treasury stock, at cost, 641,569 and 188,403 shares at June 30, 2013 and December 31, 2012, respectively ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total JMP Group Inc. stockholders' equity 121,120 126,871 Nonredeemable Non-controlling Interest 85,596 60,272 Total equity 206,716 187,143 Total liabilities and equity $ 1,081,229 $ 709,862 See accompanying notes to consolidated financial statements. - 4 - JMP Group Inc. Consolidated Statements of Financial Condition - (Continued) (Unaudited) (Dollars in thousands, except per share data) Assets and liabilities of consolidated variable interest entities ("VIEs") included in total assets and total liabilities above: June 30, 2013 December 31, 2012 Cash and cash equivalents $ 183 $ - Restricted cash 154,939 56,968 Loans held for sale 6,779 3,134 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 633,353 401,003 Interest receivable 1,400 1,062 Incentive fees receivable 495 - Deferred tax assets 3,061 3,387 Other assets 3,183 32 Total assets of consolidated VIE $ 803,393 $ 465,586 Asset-backed securities issued 742,709 415,456 Note payable 2,500 - Interest payable 1,759 542 Deferred tax liability 2,709 8,437 Other liabilities 4,915 3,573 Total liabilities of consolidated VIE $ 754,592 $ 428,008 The asset-backed securities issued (“ABS”) by the VIE are limited recourse obligations payable solely from cash flows of the loans collateralizing them and related collection and payment accounts pledged as security. Accordingly, only the assets of the VIE can be used to settle the obligations of the VIE. See accompanying notes to consolidated financial statements. - 5 - JMP Group Inc. Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenues Investment banking $ 21,057 $ 9,133 $ 33,164 $ 25,792 Brokerage 6,980 5,412 12,174 10,904 Asset management fees 3,527 3,492 10,278 6,966 Principal transactions 2,292 7,780 4,209 14,264 Gain on sale and payoff of loans and mark-to-market of loans 336 1,405 1,425 2,452 Net dividend expense 55 (9 ) 47 ) Other income 26 2,407 314 3,142 Non-interest revenues 34,273 29,620 61,611 63,497 Interest income 7,711 8,260 15,869 15,718 Interest expense ) Net interest expense ) Provision for loan losses ) Total net revenues after provision for loan losses 30,904 26,895 54,152 58,529 Non-interest expenses Compensation and benefits 24,776 16,704 44,381 38,475 Administration 4,005 1,709 5,336 2,959 Brokerage, clearing and exchange fees 1,025 858 1,912 1,754 Travel and business development 1,039 987 1,997 1,689 Communications and technology 832 825 1,685 1,733 Occupancy 808 721 1,612 1,538 Professional fees 812 718 1,836 1,357 Depreciation 238 217 464 415 Other 224 ) 307 215 Total non-interest expenses 33,759 22,688 59,530 50,135 (Loss) income before income tax expense ) 4,207 ) 8,394 Income tax benefit ) Net (loss) income ) 5,127 ) 8,933 Less: Net (loss) income attributable to nonredeemable non-controlling interest ) 6,765 ) 10,197 Loss attributable to JMP Group Inc. $ ) $ ) $ ) $ ) Net loss attributable to JMP Group Inc. per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Dividends declared per common share $ 0.035 $ 0.035 $ 0.070 $ 0.065 Weighted average common shares outstanding: Basic 22,199 22,772 22,402 22,476 Diluted 22,199 22,772 22,402 22,476 See accompanying notes to consolidated financial statements. - 6 - JMP Group Inc. Consolidated Statements of Comprehensive Income (Unaudited) (In thousands) Three Months Ended June 30, Six Months Ended June 30, Net (loss) income $ ) $ 5,127 $ ) $ 8,933 Other comprehensive income (loss) Unrealized gain on cash flow hedge, net of tax 14 8 28 20 Comprehensive (loss) income ) 5,135 ) 8,953 Less: Comprehensive (loss)/income attributable to non-controlling interest ) 6,765 ) 10,197 Comprehensive (loss) income attributable to JMP Group Inc. $ ) $ ) $ ) $ ) JMP Group Inc. Consolidated Statement of Changes in Equity (Unaudited) (In thousands) JMP Group Inc. Stockholders' Equity Common Stock Treasury Additional Paid-In Accumulated Accumulated Other Comprehensive Nonredeemable Non-controlling Shares Amount Stock Capital Deficit Loss Interest Total Equity Balance, December 31, 2012 22,780 $ 23 $ ) $ 128,318 $ ) $ ) $ 60,272 $ 187,143 Net loss - ) - ) ) Additonal paid-in capital - stock-based compensation - - - 1,887 - - - 1,887 Dividends and dividend equivalents declared on common stock and restricted stock units - ) - - ) Purchases of shares of common stock for treasury - - ) - ) Reissuance of shares of common stock from treasury - - 163 74 - - - 237 Distributions to non-controlling interest holders - ) ) Unrealized gain on cash flow hedge, net of tax - 28 - 28 Capital contributions from non-controlling interest holders - Reorganization/dissolution of subsidiaries (Note 2) - ) ) Balance, June 30, 2013 22,780 $ 23 $ ) $ 130,279 $ ) $ ) $ 85,596 $ 206,716 See accompanying notes to consolidated financial statements. - 7 - JMP Group Inc. Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, Cash flows from operating activities: Net (loss) income $ ) $ 8,933 Adjustments to reconcile net income to net cash used in operating activities: Provision for doubtful accounts 2 - Provision for loan losses 1,924 1,200 Accretion of deferred loan fees ) ) Amortization of liquidity discount, net 14,978 14,175 Amortization of debt issuance costs 31 - Amortization of purchase discount - Interest paid in kind ) ) Gain on sale and payoff of loans ) ) Change in other investments: Fair value ) ) Incentive fees reinvested in general partnership interests ) ) Change in fair value of small business loans ) 245 Realized gain on other investments ) ) Depreciation and amortization of fixed assets 464 415 Stock-based compensation expense 2,551 388 Deferred income taxes ) ) Net change in operating assets and liabilities: Decrease (increase) in interest receivable 77 ) Increase in receivables ) ) (Increase) decrease in marketable securities ) 8,684 Decrease (increase) in restricted cash (excluding restricted cash reserved for lending activities), deposits and other assets 17,693 850 Decrease in deferred tax liabilities - ) Increase in marketable securities sold, but not yet purchased 309 1,162 Increase (decrease) in interest payable 1,975 (7 ) Increase (decrease) in accrued compensation and other liabilities 1,773 ) Net cash provided by (used in) operating activities 15,527 ) Cash flows from investing activities: Purchases of fixed assets ) ) Investment in subsidiary ) - Purchases of other investments ) ) Sales of other investments 5,841 7,229 Funding of loans collateralizing asset-backed securities issued ) ) Funding of small business loans ) ) Sale and payoff of loans collateralizing asset-backed securities issued 92,374 67,277 Principal receipts on loans collateralizing asset-backed securities issued 19,309 17,088 Net change in restricted cash reserved for lending activities 235,713 1,983 Cash associated with consolidation / deconsolidation of subsidiaries ) - Net cash used in investing activities ) ) See accompanying notes to consolidated financial statements. - 8 - JMP Group Inc. Consolidated Statements of Cash Flows - (Continued) (Unaudited) (In thousands) Cash flows from financing activities: Proceeds from issuance of note payable 15,000 - Proceeds from borrowing on line of credit - 12,487 Proceeds from bond issuance 46,000 - Payments of debt issuance costs ) - Repayments of borrowing on line of credit ) - Repayment of note payable ) ) Dividends and dividend equivalentspaid on common stock and RSUs ) ) Purchases of shares of common stock for treasury ) ) Capital contributions of redeemable non-controlling interest holders 56 Capital contributions of nonredeemable non-controlling interest holders 20,917 Distributions to non-controlling interest shareholders ) ) Net cash provided by financing activities 63,452 20,246 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period 67,075 70,363 Cash and cash equivalents, end of period $ 53,330 $ 63,005 Supplemental disclosures of cash flow information: Cash paid during the period for interest $ 3,671 $ 3,141 Cash paid during the period for taxes $ 6,957 $ 745 Non-cash investing and financing activities: Issuance of shares of common stock from treasury related to vesting of restricted stock units and exercises of stock options $ 163 $ 7,238 See accompanying notes to consolidated financial statements. - 9 - JMP GROUP INC. Notes to Consolidated Financial Statements June 30, 2013 (Unaudited) 1. Organization and Description of Business JMP Group Inc., together with its subsidiaries (collectively, the “Company”), is an independent investment banking and asset management firm headquartered in San Francisco, California. The Company conducts its brokerage business through JMP Securities LLC (“JMP Securities”), its asset management business through Harvest Capital Strategies LLC (“HCS”), and HCAP Advisors LLC ("HCAP Advisors"), its corporate credit business through JMP Credit Corporation (“JMP Credit”), JMP Credit Advisors LLC (“JMPCA”) and certain principal investments through JMP Capital LLC (“JMP Capital”). The above entities, other than HCAP Advisors, are wholly-owned subsidiaries. JMP Securities is a U.S. registered broker-dealer under the Securities Exchange Act of 1934, as amended, and is a member of the Financial Industry Regulatory Authority (“FINRA”). JMP Securities operates as an introducing broker and does not hold funds or securities for, or owe any money or securities to customers and does not carry accounts for customers. All customer transactions are cleared through another broker-dealer on a fully disclosed basis. HCS is a registered investment advisor under the Investment Advisers Act of 1940, as amended, and provides investment management services for sophisticated investors in investment partnerships and other entities managed by HCS. From September 2011 through May 2, 2013, the Company also conducted corporate credit business through partly owned Harvest Capital Credit LLC ("HCC LLC"). On December 26, 2012, Harvest Capital Credit Corporation ("HCC") filed a registration statement on Form N-2 with the SEC in connection with a proposed initial public offering as a Business Development Company ("BDC") under the Investment Company Act of 1940. On May 2, 2013, HCC priced its initial public offering. On December 18, 2012, HCAP Advisors was formed as a Delaware Limited Liability Company. Effective May 1, 2013, HCAP Advisors provides investment advisory services. On April 30, 2013, the Company, through JMPCA CLO II Ltd ("CLO II") closed a CLO, managed by JMPCA. 2. Summary of Significant Accounting Policies Basis of Presentation These consolidated financial statements and related notes are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. These consolidated financial statements should be read in conjunction with the Company’s consolidated financial statements and notes thereto included in its 201210-K. These consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) that are, in the opinion of management, necessary for the fair statement of the results for the interim periods. The results of operations for any interim period are not necessarily indicative of the results to be expected for a full year. The consolidated accounts of the Company include the wholly-owned subsidiaries, JMP Securities, HCS, JMP Capital, JMP Credit, JMPCA, and the partly-owned subsidiaries Harvest Growth Capital LLC (“HGC”), CLO I, HCC LLC (through May 2, 2013), Harvest Growth Capital II LLC (“HGC II”) (effective October 1, 2012), CLO II (effective April 30, 2013) and HCAP Advisors (effective May 1, 2013). All material intercompany accounts and transactions have been eliminated in consolidation. Non-controlling interest on the Consolidated Statements of Financial Condition at June 30, 2013 and December 31, 2012 relate to the interest of third parties in the partly-owned subsidiaries. See Note 2 - Summary of Significant Accounting Policies in the Company's 2012 10-K for the Company's significant accounting policies. Recent Business Transactions OnApril 25, 2013, HCC entered into an acquisition agreement with HCC LLC. Pursuant to this acquisition agreement, immediately prior to the election to be treated as a BDC under the 1940 Act, HCC acquired HCC LLC, andthe holders of membership interests in HCC LLC received shares of HCC common stock in exchange for their interests in HCC LLC.The outstanding limited liability company units of HCC LLC were converted into a number of shares of HCC common stock equal to (i) $33.7 million( i.e. , the net asset value of HCC LLC as of December 31, 2012), plus the proceeds of sales of membership interestsby HCC LLC since December 31, 2012, plus the reclassification of mezzanine equity to members capital, and minus distributions of pre - December 31, 2012 earnings made by HCC LLC after December 31, 2012, divided by (ii)$15.00per share of HCC common stock. In connection with the merger, the number of units underlying each warrant, and the exercise price thereof,were converted into its common stock equivalent.HCCassumed and succeeded to all of the assets and liabilities of HCC LLC, including its obligations under the revolving credit facility with JMP Group, as amended. The conversion of units to shares and HCC LLC to HCC did not result in a change of control, nor change in management. The conversion was a transaction to change corporate form in preparation for the IPO. HCC engaged HCAP Advisors LLC to act as its adviser. Subject to the overall supervision of the HCC independent board of directors, HCAP Advisors manages HCC's day-to-day operations and provides investment advisory services.On May 2, 2013, HCC priced its initial public offering of 3.4 million shares of its common stock at a price of $15.00 per share, raising $51.0 million in gross proceeds. The underwriters of the offering were granted a 30-day option to purchase up to an additional 433,333 shares of common stock from the company. The option was exercised on May 15, raising an additional $6.5 million. After the offering, the Company's ownership of HCC was 13.1%. The Company performed a consolidation analysis at the time of the offering. Because of its current ownership and management position, the Company deconsolidated HCC effective May 2, 2013. The Company accounts for its investment in HCC using the fair value option. - 10 - On April 3, 2013, entities sponsored by JMP Group Inc. priced a $343.8 million CLO. The senior notes offered in this transaction (the “Secured Notes”) were issued by JMP Credit Advisors CLO II Ltd., a special purpose Cayman vehicle, and co-issued in part by JMP Credit Advisors CLO II LLC, a special purpose Delaware vehicle, and were backed by a diversified portfolio of broadly syndicated leveraged loans. The Secured Notes were issued in multiple tranches and are rated by Standard & Poor's Ratings Services and, in respect of certain tranches, Moody's Investors Service, Inc. The Secured Notes were priced with a weighted average coupon of three-month LIBOR plus 1.86%. The Company, through a wholly-owned subsidiary, retained $17.3 million of the subordinated notes of the Issuer (the “Subordinated Notes”). The Subordinated Notes will not bear interest and will not be rated. The transaction closed on April 30, 2013. The Company manages CLO II, and owns approximately 73% of the Subordinated Notes. HCAP Advisors was formed on December 18, 2012. HCAP Advisors appointed JMP Group LLC as its Manager effective May 1, 2013, and began offering investment advisory services. The Company owns 51% equity interest in HCAP Advisors. HCAP Advisors borrowed $2.5 million from JMP Capital LLC, to be repaid in quarterly installments, commencing on the last business day of March 2015, with the last such installment due and payable on December 31, 2017. HCAP Advisors used these funds to pay the underwriters a portion of the sales load in the amount of$2.5 million, related to the IPO of HCC. HCC is not obligated to repay the portion of the sales load paid by HCAP Advisors. The Company follows the authoritative accounting guidance for the consolidation of variable interest entities ("VIEs"). Such guidance applies to VIEs, which are entities in which equity investors do not have the characteristics of a controlling financial interest or do not have sufficiency of equity at risk for the entity to finance its activities without additional subordinated financial support from other parties. When the Company enters into a transaction with a VIE, the Company determines if it is the primary beneficiary of the VIE by performing a qualitative analysis of the VIE that includes a review of, among other factors, its capital structure, contractual terms, related party relationships, the Company's fee arrangements and the design of the VIE. The Company performed this analysis for HCAP Advisors and CLO II, and concluded they were VIEs and that the Company is the primary beneficiary for both. As a result, the Company consolidates the assets and liabilities of both entities. The underlying loans owned by CLO II are shown on the Consolidated Statements ofFinancial Condition under loans collateralizing asset-backed securities issued and the asset-backed securities ("ABS") issued to third parties are shown under asset-backed securities issued. See Note 5 and Note 7 for information pertaining to the loans owned and ABS issued by CLO II, respectively. 3. Recent Accounting Pronouncements ASU 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income , was issued to improve the reporting of reclassifications out of accumulated other comprehensive income of various components. The standard requires an entity to present either on the face of the statement where net income is presented or in the notes to the financial statements, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income. The adoption of ASU 2013-02 on January 1, 2013 did not have a material impact on its financial statement disclosures. 4. Fair Value Measurements The following tables provide fair value information related to the Company’s financial instruments at June 30, 2013 and December 31, 2012: At June 30, 2013 (In thousands) Carrying Value Fair Value Level 1 Level 2 Level 3 Total Assets: Cash and cash equivalents $ 53,330 $ 53,330 $ - $ - $ 53,330 Restricted cash and deposits 167,019 167,019 - - 167,019 Marketable securities owned 17,715 17,715 - - 17,715 Other investments 156,557 59 70,001 86,343 156,403 Loans held for sale 6,779 - 2,591 4,326 6,917 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 633,353 - - Long term receivable 1,298 - - 1,501 1,501 Total assets: $ 1,036,051 $ 238,123 $ $ 92,170 $ Liabilities: Marketable securities sold, but not yet purchased $ 11,876 $ 11,876 $ - $ - $ 11,876 Asset-backed securities issued 742,709 - - Bond payable 46,000 - 46,202 - 46,202 Note payable 19,368 - 19,368 - 19,368 Total liabilities: $ 819,953 $ 11,876 $ $ - $ - 11 - At December 31, 2012 (In thousands) Carrying Value Fair Value Level 1 Level 2 Level 3 Total Assets: Cash and cash equivalents $ 67,075 $ 67,075 $ - $ - $ 67,075 Restricted cash and deposits 69,813 69,813 - - 69,813 Marketable securities owned 14,347 14,347 - - 14,347 Other investments 81,161 865 28,137 51,943 80,945 Loans held for sale 3,134 - 3,134 - 3,134 Small business loans 38,934 - 3,487 35,447 38,934 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 401,003 - 406,313 5,716 412,029 Long term receivable 1,342 - - 1,647 1,647 Total assets: $ 676,809 $ 152,100 $ 441,071 $ 94,753 $ 687,924 Liabilities: Marketable securities sold, but not yet purchased $ 11,567 $ 11,567 $ - $ - $ 11,567 Asset-backed securities issued 415,456 - 404,341 - 404,341 Note payable 10,486 - 10,486 - 10,486 Line of credit 28,227 - 28,227 - 28,227 Total liabilities: $ 465,736 $ 11,567 $ 443,054 $ - $ 454,621 Recurring Fair Value Measurement The following tables provide information related to the Company’s assets and liabilities carried at fair value on a recurring basis at June 30, 2013 and December 31, 2012: (In thousands) June 30, 2013 Level 1 Level 2 Level 3 Total Marketable securities owned $ 17,715 $ - $ - $ 17,715 Other investments: Investments in hedge funds managed by HCS - 59,667 - 59,667 Investments in funds of funds managed by HCS - - 128 128 Total investment in funds managed by HCS - 59,667 128 59,795 Limited partner investment in private equity fund - - 2,691 2,691 Warrants and other held at JMPS and JMPG - - 783 783 Equity securities in HCC - 10,334 - 10,334 Equity securities in HGC, HGC II and JMP Capital 59 - 77,741 77,800 Forward purchase contract - - 5,000 5,000 Total other investments 59 70,001 86,343 156,403 Total assets: $ 17,774 $ 70,001 $ 86,343 $ 174,118 Marketable securities sold, but not yet purchased 11,876 - - 11,876 Total liabilities: $ 11,876 $ - $ - $ 11,876 (In thousands) December 31, 2012 Level 1 Level 2 Level 3 Total Marketable securities owned $ 14,347 $ - $ - $ 14,347 Small business loans - 3,487 35,447 38,934 Other investments: Investments in hedge funds managed by HCS - 27,907 - 27,907 Investments in funds of funds managed by HCS - - 109 109 Total investment in funds managed by HCS - 27,907 109 28,016 Limited partner investment in private equity fund - - 2,332 2,332 Warrants and other held at JMPS - - 413 413 Warrants and equity securities held at HCC LLC - - 2,577 2,577 Equity securities in HGC, HGC II and JMP Capital 865 230 41,075 42,170 Forward purchase contract - - 5,437 5,437 Total other investments 865 28,137 51,943 80,945 Total assets: $ 15,212 $ 31,624 $ 87,390 $ 134,226 Marketable securities sold, but not yet purchased 11,567 - - 11,567 Total liabilities: $ 11,567 $ - $ - $ 11,567 The Company holds a limited partner investment in a private equity fund. This fund aims to achieve medium to long-term capital appreciation by investing in a diversified portfolio of technology companies that leverage the growth of Greater China. - 12 - The Company's Level 2 assets held in other investments consist of small business loans (through May 2, 2013), investments in hedge funds managed by HCS, and equity securities in HGC, HGC II, JMP Capital and JMP Group. The fair value of the Level 2 small business loans is calculated using the average market bid and ask quotation obtained from a loan pricing service. The fair value of the investment in hedge funds is calculated using the net asset value. These assets are considered Level 2, as the underlying hedge funds are mainly invested in publicly traded stocks whose value is based on quoted market prices. The Level 2 equity securities in HGC, HGC II, JMP Capital and JMP Group reflect investments in public securities, where the Company is subject to a lockup period. The fair value of the Level 2 equity securities in HGC, HGC II and JMP Capital is calculated by applying a discount rate to the quoted market prices of the portfolio securities due to lack of marketability. The tables below provide a reconciliation of the beginning and ending balances for the assets held at fair value using significant unobservable inputs (Level 3) for the three months ended June 30, 2013 and 2012. (In thousands) Balance as of March 31, 2013 Purchases Sales Total gains (losses) - realized and unrealized included in earnings (1) Transfers out of Level 3 / Deconsolidation Balance as of June 30, 2013 Unrealized gains/(losses) included in earnings related to assets still held at reporting date General partner investment in funds of funds $ 117 $ - $ - $ 11 $ - $ 128 $ 11 Limited partner investment in private equity fund 2,558 - - 133 - 2,691 133 Warrants and other held at JMPS/JMPG 296 42 - 445 - 783 445 Warrants and other held at HCC LLC 3,102 - - - ) - - Small business loans 36,823 - - ) - - Equity securities in HGC, HGC II and JMP Capital 48,478 28,256 - 1,007 - 77,741 1,007 Forward purchase contract 5,000 - 5,000 - Total Level 3 assets $ 96,374 $ $ - $ 1,596 $ ) $ 86,343 $ 1,596 No Level 3 asset gains (losses) are included in other comprehensive income. All realized and unrealized gains (losses) related to Level 3 assets are included in earnings. (In thousands) Balance as of March 31, 2012 Purchases Sales Total gains (losses) - realized and unrealized included in earnings (1) Transfers in/(out) of Level 3 Balance as of June 30, 2012 Unrealized gains/(losses) included in earnings related to assets still held at reporting date General partner investment in funds of funds $ 105 $ - $ - $ (1 ) $ - $ 104 $ 2 Limited partner investment in private equity fund 2,625 - ) 165 - 2,741 165 Warrants and other held at JMPS/JMPG 805 2 - ) - 782 ) Warrants and other held at HCC LLC - 100 - 80 - 180 80 Small business loans 8,199 8,866 ) ) 16,478 ) Equity securities in HGC, HGC II and JMP Capital 26,963 5,100 - 3,913 - 35,976 3,913 Forward purchase contract 5,000 - - 2,424 - 7,424 2,424 Total Level 3 assets $ 43,697 $ 14,068 $ ) $ 6,469 $ - $ 63,685 $ 6,472 No Level 3 asset gains (losses) are included in other comprehensive income. All realized and unrealized gains (losses) related to Level 3 assets are included in earnings. The tables below provide a reconciliation of the beginning and ending balances for the assets held at fair value using significant unobservable inputs (Level 3) for the six months ended June 30, 2013 and 2012. - 13 - (In thousands) Balance as of December 31, 2012 Purchases Sales Total gains (losses) - realized and unrealized included in earnings (1) Transfers out of Level 3 / Deconsolidation Balance as of June 30, 2013 Unrealized gains/(losses) included in earnings related to assets still held at reporting date General partner investment in funds of funds $ 109 $ - $ - $ 19 $ - $ 128 $ 19 Limited partner investment in private equity fund 2,332 - - 359 - 2,691 359 Warrants and other held at JMPS/JMPG 413 42 - 328 - 783 328 Warrants and other held at HCC LLC 2,577 100 - 425 ) - - Small business loans 35,447 ) 30 ) - - Equity securities in HGC, HGC II and JMP Capital 41,075 36,038 - 628 - 77,741 628 Forward purchase contract 5,437 - - ) - 5,000 ) Total Level 3 assets $ 87,390 $ 37,951 $ ) $ 1,352 $ ) $ 86,343 $ 897 No Level 3 asset gains (losses) are included in other comprehensive income. All realized and unrealized gains (losses) related to Level 3 assets are included in earnings. (In thousands) Balance as of December 31, 2011 Purchases Sales Total gains (losses) - realized and unrealized included in earnings (1) Transfers out of Level 3 Balance as of June 30, 2012 Unrealized gains/(losses) included in earnings related to assets still held at reporting date General partner investment in funds of funds $ 102 $ - $ - $ 2 $ - $ 104 $ 2 Limited partner investment in private equity fund 2,585 - ) 205 - 2,741 205 Warrants and other held at JMPS 617 2 - 163 - 782 163 Warrants and other held at HCC - 100 - 80 - 180 80 Small business loans 3,902 13,207 ) ) 16,478 ) Equity securities in HGC and JMP Capital 20,707 9,502 - 6,680 ) 35,976 6,680 Forward purchase contract - 5,000 - 2,424 - 7,424 2,424 Total Level 3 assets $ 27,913 $ 27,811 $ ) $ 9,423 $ ) $ 63,685 $ 9,423 No Level 3 asset gains (losses) are included in other comprehensive income. All realized and unrealized gains (losses) related to Level 3 assets are included in earnings. Purchases and sales of Level 3 assets shown above were recorded at fair value at the date of the transaction. Total gains and losses included in earnings represent the total gains and/or losses (realized and unrealized) recorded for the Level 3 assets and are reported in Principal Transactions in the accompanying Consolidated Statements of Operations. Transfers between levels of the fair value hierarchy result from changes in the observability of fair value inputs used in determining fair values for different types of financial assets and are recognized at the beginning of the reporting period in which the event or change in circumstances that caused the transfer occurs. There were no transfers in/out of Level 1 during the three months ended June 30, 2013 and 2012. There were transfers into Level 2 from Level 3 of $0.9 million for the six months ended June 30, 2012, as a result of the observability of fair value associated with the equity securities in HGC and JMP Capital. There were no other transfers in or out of Level 2 or Level 3 during the three months ended June 30, 2013 and 2012. In connection with the deconsolidation of HCC LLC, Level 3 assets previously consolidated are no longer reflected in the Company's assets as of the second quarter of 2013. The deconsolidation resulted in the exclusion of $3.1 million warrants and other equity and $37.2 million in small business loans from the Company's Level 3 assets. The amount of unrealized gains and losses included in earnings attributable to the change in unrealized gains and losses relating to Level 3 assets still held at the end of the period are reported in Principal Transactions in the accompanying Consolidated Statements of Operations. Included in other investments are investments in partnerships in which one of the Company’s subsidiaries is the investment manager and general partner. The Company accounts for these investments using the equity method as described in Note 2 - Summary of Significant Accounting Policies in the Company's 2012 10-K. The Company’s proportionate share of those investments is included in the tables above. In addition, other investments include warrants and investments in funds managed by third parties. The investments in private investment funds managed by third parties are generally not redeemable at the option of the Company. As of June 30, 2013, the Company had unfunded investment commitments of $0.1 million related to private investment funds managed by third parties. - 14 - The Company used the following valuation techniques with unobservable inputs when estimating the fair value of the Level 3 assets: Dollars in thousands Fair Value at June 30, 2013 Valuation Technique Unobservable Input Range (Weighted Average) Investments in Funds of Funds managed by HCS (1) $ 128 Net Asset Value N/A N/A Limited Partner in Private Equity Fund (1) $ 2,691 Net Asset Value N/A N/A Warrants and other held at JMPS/JMPG $ 783 Black-Scholes Option Model Annualized volatility of credit 19.4% - 21.7% (19.3%) Risk adjusted discount factor 0.0% - 75.0% (2.3%) Equity securities in HGC, HGC II and JMP Capital $ 77,741 Market comparable companies Revenue multiples 1.6x - 8.1x (4.2x) EBITDA multiples 10.2x - 24.8x (16.8x) Discount for lack of marketability 30% - 40% (32%) Market transactions Revenue multiples 3.2x - 7.1x (5.5x) EBITDA multiples 11.7x - 27.9x (18.1x) Control premium 25% Forward purchase contract $ 5,000 Market comparable companies Revenue multiples 6.4x - 8.1x (7.1x) Billing multiples 4.9x - 6.0x (5.4x) Discount for lack of marketability 30% Market transactions Revenue multiples 6.5x Control premium 25% (1) The Company uses the reported net asset value per share as a practical expedient to estimate the fair value of the investments in funds of funds managed by HCS and limited partner investment in private equity funds. Dollars in thousands Fair Value at December 31, 2012 Valuation Technique Unobservable Input Range (Weighted Average) Investments in Funds of Funds managed by HCS (1) $ 109 Net Asset Value N/A N/A Limited Partner in Private Equity Fund (1) $ 2,332 Net Asset Value N/A N/A Warrants and Other held at JMPS $ 413 Black-Scholes Option Model Annualized volatility of credit 16.2% - 28.9% (16.8%) Warrants and equity held at HCC $ 2,577 Market comparable companies EBITDA multiples 3.8x - 9.3x (8.5x) Income Weighted average cost of capital 10.0% - 18.0% (15.6%) Small business loans $ 35,447 Bond yield Risk adjusted discount factor 8.5% - 16.2% (13.2%) Market comparable companies EBITDA multiples 3.8x - 9.3x (8.5x) Income Weighted average cost of capital 10.0% - 18.0% (15.6%) Expected principal recovery 0.0% - 100.0% (100.0%) Equity securities in HGC and JMP Capital $ 41,075 Market comparable companies Revenue multiples 2.1x - 7.3x (3.5x) EBITDA multiples 8.8x - 22.9x (15.8x) Discount for lack of marketability 30% - 40% (34%) Market transactions Revenue multiples 3.2x - 11.7x (5.2x) EBITDA multiples 11.7x - 19.8x (15.4x) Control premium 25% Forward purchase contract $ 5,437 Market comparable companies Revenue multiples 6.7x - 8.1x (7.3x) Billing multiples 6.0x - 7.2x (6.5x) Discount for lack of marketability 30% Market transactions Revenue multiples 6.3x Control premium 25% (1) The Company uses the reported net asset value per share as a practical expedient to estimate the fair value of the investments in funds of funds managed by HCS and limited partner investment in private equity funds. The significant unobservable input used in the fair value measurement of the warrants held at JMPS is the annualized volatility of credit. Significant increases in the rate would result in a significantly higher fair value measurement. The significant unobservable input used in the fair value measurement of the warrants and equity held at HCC LLC are EBITDA multiples and weighted average cost of capital. Significant increases in the multiples in isolation would result in a significantly higher fair value measurement. Increases in the discounts in isolation would result in decreases to the fair value measurement. The significant unobservable input used in the fair value measurement of the small business loans held are risk adjusted discount factors, EBITDA multiples, weighted average cost of capital and expected principal recoveries. Significant increases in the multiples and expected principal recovery rates in isolation would result in a significantly higher fair value measurement. Increases in the discounts in isolation would result in decreases to the fair value measurement. The significant unobservable inputs used in the fair value measurement of the equity securities in HGC, HGC II and JMP Capital and the forward purchase contract are Revenue, EBITDA and Billing multiples, discount for lack of marketability, and control premiums. Significant increases in the multiples in isolation would result in a significantly higher fair value measurement. Increases in the discounts and premium in isolation would result in decreases to the fair value measurement. - 15 - Non-recurring Fair Value Measurements The Company's assets that are measured at fair value on a non-recurring basis result from the application of lower of cost or market accounting or write-downs of individual assets. The following tables provide information related to the Company’s assets carried at fair value on a non-recurring basis at June 30, 2013 and 2012: Fair Value Losses for the Three Months Ended Losses for the Six Months Ended (In thousands) June 30, 2013 December 31, 2012 June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Assets: Nonaccrual loans $ - $ 5,716 $ - $ ) $ ) $ ) Loans held for sale 2,591 3,134 ) 210 ) ) Total: $ 2,591 $ 8,850 $ ) $ ) $ ) $ ) The fair value for the loans held for sale was calculated using the average market bid and ask quotation obtained from a loan pricing service. Such loans are identified as Level 2 assets. The nonaccrual loan is a Level 3 asset. The fair value of the nonaccrual loan as of December 31, 2012 was calculated using the expected recovery of the loan. The significant unobservable input used in its fair value measurement was the loss severity rate of 75%. Increases in this rate would result in decreases in the fair value measurement. Small Business Loans Small business loans represent the secured subordinated debt extended by HCC LLC to small to mid-sized companies. At inception, the loans were carried at the principal amount outstanding net of deferred fees, deferred costs and the allowance for loan losses. Net deferred fees or costs are recognized as an adjustment to interest income over the contractual life of the loans using the interest method. Any discount from the principal amount of purchased loans was accreted into interest income as a yield adjustment over the contractual life of the loan using the interest method. An allowance for credit losses was established based on continuing review and the quarterly evaluation of the Company's loan portfolio. HCC LLC reported all investments, including debt investments, at market value or, in the absence of a readily available market value, at fair value, with unrealized gains and losses recorded in Gain on sale, payoff and mark-to-market on the Consolidated Statements of Operations. The Company recorded unrealized loss of $44 thousand and a gain of $12 thousand relating to the fair value adjustment of small business loans in the three and six months ended 2012, respectively. The Company recorded unrealized gains of $0.1 million relating to the fair value adjustment of small business loans in 2013, prior to the deconsolidation of HCC LLC on May 2, 2013. In connection with the HCC public offering on May 2, 2013, the Company ceased consolidating HCC LLC and began recognizing its investment, including common stock and warrants of HCC, using the fair value option. As of June 30, 2013, the Company's investments in HCC common stock and warrants were subject to a lockup agreement. Accordingly, the fair value of the investment in HCC common shares is calculated by applying a lockup discount rate of 2.5% to the quoted market price to reflect lack of marketability and is included in other investments. Similarly, the fair value of the investment in HCC warrants was calculated by applying a lockup discount rate of 2.5% to the value calculated using the Black-Scholes model. The deconsolidation of HCC LLC resulted in a net loss of $36 thousand. The Company recorded unrealized loss of $0.1 million in the three months ended June 30, 2013 related to its investments in HCC. The Company recognized the initial loss on deconsolidation and subsequent market adjustments to its investments in principal transactions. Dividends received during the three and six months ended June 30, 2013 on HCC stock of $0.1 million was recorded in net dividend income on the Consolidated Statements of Operations. Investments at Cost On February11, 2010, the Company made a $1.5 million investment in Class D Preferred Units of Sanctuary Wealth Services LLC ("Sanctuary"). Sanctuary provides a turnkey platform that allows independent wealth advisors to establish an independent advisory business without the high startup costs and regulatory hurdles. The Class D Preferred Units entitle the Company to receive a preferred dividend with units that are convertible into equity of Sanctuary at the option of the Company prior to the maturity date, February 11, 2013. During the fourth quarter of 2010, the Company determined that its investment in Sanctuary was fully impaired and recorded an impairment loss of $1.5 million, which was included in Principal Transactions on the Consolidated Statements of Operations. On April 3, 2012, the Company purchased a $2.3 million receivable from Sanctuary for $1.4 million. The $1.4 million was composed of cash consideration of $0.5 million and $0.9 million applied to the redemption of the Class D Preferred Units owned by the Company. The Company recognized the $0.9 million as a gain in Principal Transactions, and the $2.3 million receivable in Other Assets. The carrying value of the Company’s investment in Sanctuary remained at zero at June 30, 2013. The carrying value of the long-term receivable was $1.3 million as of June 30, 2013. The Company determined the fair value of the long-term receivable to be $1.5 million as of June 30, 2013, using anticipated cash flows, discounted at an appropriate market credit adjusted interest rate. Significant increases in the market credit adjusted interest rate in isolation would result in decreases to the fair value measurement. Derivative Financial Instruments On May29, 2010, the Company entered into an interest rate cap with City National Bank (the “Lender”) to effectively lock in or fix the interest rate on its revolving line of credit and term loan from July1, 2010 through maturity. The interest rate cap will allow the Company to receive payments from the Lender in the event that LIBOR plus 2.25% exceeds 3.75%, limiting the interest rate on the outstanding balance of the line of credit and term loan to such rate. On July1, 2010, the Company designated the interest rate cap as a cash flow hedge of the interest rate risk of a total of $27.1 million of outstanding borrowings with the Lender as of that date. The notional principal amount of the cap was $4.4 million at June 30, 2013. See Note 6 for information pertaining to the Company's borrowing from the Lender. - 16 - The interest rate cap is recorded at fair value in other investments on the Consolidated Statements of Financial Condition, with unrealized gains and losses recorded as other comprehensive income. For the three and six months ended June 30, 2013, the Company recorded $3 and $10 of other comprehensive loss representing unrealized loss on the interest rate cap, respectively. In addition, for the three and six months months ended June 30, 2013, $14 thousand and $27 thousand was reclassified from accumulated other comprehensive income into interest expense as amortization of the interest cap, respectively. The Company entered into a forward purchase contract to secure the acquisition of shares of a privately-held company. The contract incorporates downside protection for up to two years, for a cost basis of $5.0 million. In January 2012, the Company exchanged $5.0 million for physical custody of the shares. For one year beginning December 1, 2012, the Company may, at its discretion, become the beneficial and record holder of the shares. If the Company has not yet exercised its option at December 1, 2013, the shares will be assigned automatically to the Company. This contract is recorded in Other Investments in the Consolidated Statements of Financial Condition at fair value. The Company records changes in the fair value of this forward contract as unrealized gain or loss in Principal Transactions. For the three and six months ended June 30, 2013, the Company recorded zero and $0.4 million unrealized loss, respectively. Once the shares are in the Company's name, the shares will be accounted for as equity securities, remaining in Other Investments in the Consolidated Statements of Financial Condition. 5. Loans Collateralizing Asset-backed Securities Issued and Loans Held for Sale Loans collateralizing asset-backed securities issued and loans held for sale are commercial loans securitized and owned by CLO I and CLO II. The loans consist of those loans within the CLO securitization structure at the acquisition date of Cratos and loans purchased by CLO subsequent to the Cratos acquisition date. As of April 30, 2013 (the closing date of the securitization), the loans also consist of loans purchased by CLO II. The following table presents the components of loans collateralizing asset-backed securities issued and loans held for sale at June 30, 2013 and December 31, 2012: (In thousands) Loans Collateralizing Asset-backed Securities Loans Held for Sale June 30, 2013 December 31, 2012 June 30, 2013 December 31, 2012 Loans $ 641,902 $ 414,000 $ 8,826 $ 4,686 Allowance for loan losses ) ) - - Liquidity discount ) Deferred loan fees, net ) Valuation allowance N/A N/A ) ) Total loans, net $ 633,353 $ 401,003 $ 6,779 $ 3,134 Loans recorded upon the acquisition of Cratos at fair value reflect a liquidity discount and a credit discount. In addition, most loans purchased subsequent to the acquisition in CLO I were purchased at a discount to their principal value, reflecting deferred loan fees. The tables below summarize the activity in the loan principal, allowance for loan losses, liquidity discount, credit discount, deferred loan fees and carrying values, net for the impaired loans and non-impaired loans as of and for the three months ended June 30, 2013: Three Months Ended June 30, 2013 (In thousands) Principal Allowance for Loan Losses Liquidity Discount Credit Discount Deferred Loan Fees Carrying Value, Net Impaired Loans Balance at beginning of period $ 3,506 $ ) $ ) $ - $ ) $ 880 Provision for loan losses ) 1,892 720 - 14 ) Balance at end of period $ - $ - $ - $ - $ - $ - Non-impaired Loans Balance at beginning of period $ 413,693 $ ) $ ) $ - $ ) $ 403,439 Purchases / funding 299,516 - - - 930 300,446 Repayments ) - ) Accretion of discount - - 65 - 437 502 Provision for loan losses - ) - - - ) Sales and payoff ) - 42 - 818 ) Transfers to loans held for sale (1) ) - 387 - - ) Balance at end of period $ 641,902 $ ) $ ) $ - $ ) $ 633,353 The tables below summarize the activity in the loan principal, allowance for loan losses, liquidity discount, credit discount, deferred loan fees and carrying values, net for the impaired loans and non-impaired loans as of and for the three months ended June 30, 2012: - 17 - Three Months Ended June 30, 2012 (In thousands) Principal Allowance for Loan Losses Liquidity Discount Credit Discount Deferred Loan Fees Carrying Value, Net Impaired Loans Balance at beginning of period $ 10,520 $ ) $ ) $ ) $ ) $ 947 Repayments ) - ) Accretion of discount - - 54 - - 54 Write-off / restructuring ) 1,753 5,017 397 54 54 Transfers to/from non-impaired loans, net - ) - - ) Balance at end of period $ 3,298 $ ) $ ) $ ) $ - $ - Non-impaired Loans Balance at beginning of period $ 426,388 $ ) $ ) $ - $ ) $ 410,793 Purchases / funding 41,591 - - - ) 40,585 Repayments ) - ) Accretion of discount - - 1,241 - 402 1,643 Provision for loan losses - ) - - - ) Sales and payoff ) - - - 624 ) Balance at end of period $ 431,790 $ ) $ ) $ - $ ) $ 417,349 The tables below summarize the activity in the loan principal, allowance for loan losses, liquidity discount, credit discount, deferred loan fees and carrying values, net for the impaired loans and non-impaired loans as of and for the six months ended June 30, 2013: Six Months Ended June 30, 2013 (In thousands) Principal Allowance for Loan Losses Liquidity Discount Credit Discount Deferred Loan Fees Carrying Value, Net Impaired Loans Balance at beginning of period $ 3,517 $ ) $ ) $ - $ ) $ 1,759 Repayments ) - ) Accretion of discount - 2 2 Provision for loan losses - ) - - - ) Sales and payoff ) 1,892 720 - 14 ) Balance at end of period $ - $ - $ - $ - $ - $ - Non-impaired Loans Balance at beginning of period $ 410,483 $ ) $ ) $ - $ ) $ 399,244 Purchases / funding 346,348 - - - 122 346,470 Repayments ) - ) Accretion of discount - - 569 - 1,137 1,706 Provision for loan losses - ) - - - ) Sales and payoff ) - 85 - 1,443 ) Transfers to loans held for sale ) - 387 - - ) Balance at end of period $ 641,902 $ ) $ ) $ - $ ) $ 633,353 The tables below summarize the activity in the loan principal, allowance for loan losses, liquidity discount, credit discount, deferred loan fees and carrying values, net for the impaired loans and non-impaired loans as of and for the six months ended June 30, 2012: Six Months Ended June 30, 2012 (In thousands) Principal Allowance for Loan Losses Liquidity Discount Credit Discount Deferred Loan Fees Carrying Value, Net Impaired Loans Balance at beginning of period $ 10,538 $ ) $ ) $ ) $ ) $ 948 Purchases / funding 5 - 5 Repayments ) - ) Accretion of discount - - 71 - - 71 Write-off / restructuring ) 1,753 5,017 397 54 54 Provision for loan losses - ) - - - ) Balance at end of period $ 3,298 $ ) $ ) $ ) $ - $ - Non-impaired Loans Balance at beginning of period $ 426,416 $ ) $ ) $ - $ ) $ 409,822 Purchases / funding 89,087 - - - ) 86,366 Repayments ) - ) Accretion of discount - - 2,104 - 962 3,066 Provision for loan losses - ) - - - ) Sales and payoff ) - 963 - 1,045 ) Balance at end of period $ 431,790 $ ) $ ) $ - $ ) $ 417,349 Allowance for Loan Losses The Company recorded reserves of $1.0 million and $0.1 million during the quarters ended June 30, 2013 and 2012, respectively on non-impaired loans. The Company recorded reserves of $1.0 million and $0.2 million during the six months ended June 30, 2013 and 2012, respectively on non-impaired loans. $1.1 million of the reserve booked in the quarter ended June 30, 2013 related to the loans associated with CLO II, acquired in April 2013. The Company recorded $1.0 million as a specific reserve against a non-performing loan that was purchased with the Cratos acquisition during the quarter ended June 30, 2012. - 18 - A summary of the activity in the allowance for loan losses for loans collateralizing asset-backed securities for the three and six months ended June 30, 2013 and 2012 is as follows: (In thousands) Three Months Ended June 30, Six Months Ended June 30, Balance at beginning of period $ ) $ ) $ ) $ ) Provision for loan losses: General reserve ) Specific reserve - ) ) ) Reversal due to sale, payoff or restructure of loans 1,893 1,753 1,893 1,753 Balance at end of period $ ) $ ) $ ) $ ) Impaired Loans A loan is considered to be impaired when, based on current information, it is probable that the Company will be unable to collect all amounts due in accordance with the contractual terms of the original loan agreement, including scheduled principal and interest payments. As of June 30, 2013, the Company no longer held impaired loans. As of December 31, 2012, $2.8 million of recorded investment amount of loans collateralizing asset-backed securities issued were individually evaluated for impairment. The remaining $636.5 million and $401.3 million of recorded investment amount of loans collateralizing asset-backed securities issued were collectively evaluated for impairment, as of June 30, 2013 and December 31, 2012 respectively. The tables below present certain information pertaining to the impaired loans at June 30, 2013 and December 31, 2012: (In thousands) Recorded Investment Unpaid Principal Balance Related Allowance June 30, 2013 Impaired loans with an allowance recorded $ - $ - $ - Impaired loans with no related allowance recorded - - - $ - $ - $ - December 31, 2012 Impaired loans with an allowance recorded $ 2,781 $ 3,517 $ 1,022 Impaired loans with no related allowance recorded - - - $ 2,781 $ 3,517 $ 1,022 (In thousands) Three Months Ended June 30, Six Months Ended June 30, Average recorded investment $ 4,701 $ 2,082 $ 6,088 $ 2,653 Interest income recognized $ - $ 49 $ - $ 86 Non-Accrual, Past Due Loans and Restructured Loans As of June 30, 2013 and December 31, 2012, the Company classified all its loans as Cash Flow loans, as their funding decisions were all driven by the revenues of the borrower. At June 30, 2013, no loans were on non-accrual status. At December 31, 2012, one loan with an aggregate principal amount of $3.5 million and recorded investment amount of $2.7 million was on non-accrual status. The Company recorded no interest income, other than the accretion of liquidity discounts, for the impaired loans with a weighted average loan balance of $4.7 million and $6.1 million that were on non-accrual status during the three and six months ended June 30, 2013. The Company recognized $49.4 thousand and $86.3 thousand in interest income, other than the accretion of liquidity discounts, for the impaired loans with a weighted average loan balance of $2.1 million and $2.7 million that were on non-accrual status during the three and six months ended June 30, 2012. Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. At December 31, 2012, one non-accrual loan in the amount of $2.7 million was over 90 days past due. No other loans were past due at June 30, 2013 or December 31, 2012. At December 31, 2012, the Company's impaired loans included two Cash Flow loans, with an aggregate recorded investment balance of $2.0 million, whose terms were modified in a troubled debt restructuring ("TDR"). Concessions for these TDRs included a below market interest rate and a reduction in the loan principal balance. Subsequently, one loan was paid off, and the other loan was sold. At June 30, 2013, the Company held no loans whose terms were modified in a TDR. - 19 - Credit Quality of Loans The Company, at least on a quarterly basis, reviews each loan and evaluates the credit quality of the loan. The review primarily includes the following credit quality indicators with regard to each loan: 1) Moody's rating, 2) current internal rating and 3) performance. The tables below present, by credit quality indicator, the Company's recorded investment in loans collateralizing asset-backed securities issued at June 30, 2013 and December 31, 2012. (In thousands) Senior Secured Bonds/Notes - Cash Flow Loans Collateralizing Asset-Backed Securities Issued - Cash Flow Held for Sale - Cash Flow (CF) June 30, December 31, June 30, December 31, June 30, December 31, Moody's rating: Baa1 - Baa3 $ - $ - $ 11,816 $ 5,883 $ - $ - Ba1 - Ba3 - - 159,998 129,796 - - B1 - B3 3,115 1,958 453,246 263,390 4,326 - Caa1 - Caa3 - - 7,960 5,061 - 3,134 Ca - - 377 - 2,453 - Total: $ 3,115 $ 1,958 $ 633,397 $ 404,130 $ 6,779 $ 3,134 Internal rating: 2 $ 3,115 $ 1,958 $ 629,152 $ 392,208 $ - $ - 3 - - 4,245 11,922 - - 4 (1) - 2,453 3,134 5 (1) - - - 4,326 - Total: $ 3,115 $ 1,958 $ 633,397 $ 404,130 $ 6,779 $ 3,134 Performance: Performing $ 3,115 $ 1,958 $ 633,397 $ 401,349 $ 2,453 $ 3,134 Non-performing - - - 2,781 4,326 - Total: $ 3,115 $ 1,958 $ 633,397 $ 404,130 $ 6,779 $ 3,134 Loans with an internal rating of 4 or below are reviewed individually to identify loans to be designated for non-accrual status. The Company determined the fair value of loans collateralizing asset-backed securities to be $642.6 million and $412.0 million as of June 30, 2013 and December 31, 2012, respectively; primarily using the average market bid and ask quotation obtained from a loan pricing service. Such loans are identified as Level 2 assets. When average market bid and ask quotations were not available, the loans are identified as Level 3 assets. The fair value of these Level 3 loans are calculated internally based on their performance. This analysis incorporates comparable loans traded in the marketplace, the obligor's industry, future business prospects, capital structure, and expected credit losses. Significant declines in the performance of the loan would result in decreases to the fair value measurement. The fair value of the loans held for sale was determined to be $6.9 million and $3.1 million as of June 30, 2013 and December 31, 2012, using similar methodology. Based on the fair value methodology, the Company has identified the loan held for sale as a Level 2 asset. 6. Debt Bond Payable In January 2013, the Company completed an underwritten public offering of $46.0 million aggregate principal amount of 8.00% senior notes ("Senior Notes"). The Senior Notes will mature January 15, 2023, and may be redeemed in whole or in part at any time or from time to time at the Company's option on or after January 15, 2016, on not less than 30 nor more than 60 days' prior notice mailed to the holders of the Senior Notes. The Senior Notes will be redeemable at a redemption price equal to the principal amount redeemed plus accrued and unpaid interest. The Senior Notes bear interest at a rate of 8.00% per year, payable quarterly on January 15, April 15, July 15 and October 15 of each year, beginning on April 15, 2013. The Senior Notes were issued pursuant to an indenture with U.S. Bank National Association, as trustee. The indenture contains a minimum liquidity covenant that obligates the Company to maintain liquidity of at least an amount equal to the lesser of (i) the aggregate amount due on the next eight scheduled quarterly interest payments on the Senior Notes, or (ii) the aggregate amount due on all remaining scheduled quarterly interest payments on the Senior Notes until the maturity of the Senior Notes. The indenture also contains customary event of default and cure provisions. If an uncured default occurs and is continuing, the Trustee or the holders of at least 25% in principal amount of the Senior Notes may declare the Senior Notes immediately due and payable. The Company incurred $1.7 million of debt issuance costs, which were capitalized and included in Other Assets. These issuance costs are amortized over the life of the bond. As of June 30, 2013, the Company held $1.6 million of unamortized debt issuance costs. Note Payable Note payable consists of term loans and revolving lines of credit related to the Company’s Credit Agreement with City National Bank (the “Lender”), as defined below. - 20 - On October 11, 2012, JMP Group LLC, a wholly-owned subsidiary of the Company, entered into the Amended and Restated Credit Agreement ("Amended and Restated Credit Agreement"), which amends certain provisions of the Credit Agreement, dated as of August3, 2006, by and between JMP Group LLC and the Lender, as amended by Amendment Number One to Credit Agreement, dated as of December17, 2007, Amendment Number Two to Credit Agreement, dated as of March27, 2008, Amendment Number Three to Credit Agreement (the "Third Amendment"), dated as of December 31, 2008, Amendment Number Four to Credit Agreement and Waiver, dated as of January28, 2010, Amendment Number Five to Credit Agreement (the "Fifth Amendment"), dated as of April 8, 2011, and Amendment Number Six to Credit Agreement (the "Sixth Amendment"), dated as of August 24, 2011 (collectively, the "Credit Agreement"). The Sixth Amendment provided a line of credit of up to $30.0 million to the extent the aggregate outstanding balance of all facilities do not exceed $55.0 million. The Amended and Restated Credit Agreement increased the allowable aggregate outstanding balance of all facilities from $55.0 million to $58.0 million. The unused portion of the line bears interest at the rate of 0.25% per annum, paid quarterly. The line of credit will remain available through August 24, 2013. On such date, any outstanding amounts convert to a term loan. The term loan will be repaid in quarterly installments of 3.75% of funded debt for the first two years, 5.00% of funded debt for the next two years, and the remainder due at maturity on August 24, 2017. The Sixth Amendment also permits additional investments. The Company anticipates that the proceeds will be usedto fund certain commitments to HCC LLC,to repurchase Company stock and other permitted investments, and for other general working capital purposes. The Company's outstanding balance on this line of credit was zero and $28.2 million as of June 30, 2013 and December 31, 2012, respectively. Under the Fifth Amendment, JMP Securities entered into a $20.0 million revolving line of credit with the Lender to be used for regulatory capital purposes during its securities underwriting activities. The unused portion of the line bears interest at the rate of 0.25% per annum, paid monthly. Draws on the revolving line of credit bear interest at the rate of prime and were available through April 8, 2012 on which date, if there were an existing outstanding amount, it would convert to a loan maturing on April 8, 2013. On May 24, 2012, the line of credit conversion date was extended from April 8, 2012 to May 24, 2014. The Amended and Restated Credit Agreement reduced the revolving subordinated line of credit from $20.0 million to $10.0 million. On May 7, 2013, the subordinated line of credit was increased to $20.0 million. There was no borrowing on this line of credit as of June 30, 2013 or December 31, 2012. Pursuant to the Amended and Restated Credit Agreement, the Lender also agreed to extend a $15.0 million term loan on or prior to March 31, 2013. This term loan would be repaid in quarterly installments of $1.2 million beginning March 31, 2014 and continuing through September 30, 2016, with a final payment of approximately $1.3 million on December 31, 2016. On April 8, 2013, JMP Group LLC entered into an amendment to the Amended and Restated Credit Agreement with the Lender, which extended the allowable term loan closing date from March 31, 2013 to April 30, 2013, and replaced the final revolving commitment termination date from August 24, 2013 to April 30, 2014. On April 25, 2013, JMP Group drew $15.0 million on the term loan. The outstanding balance on this term loan was $15.0 million as of June 30, 2013. The Third Amendment converted the Company’s outstanding revolving loans of $8.7 million into a single term loan as of December31, 2008. The term loan is being repaid in equal quarterly payments of $0.4 million, which commenced on March31, 2009 and continues through December31, 2013 and bears interest at LIBOR plus 2.25%. The outstanding balance on this term loan was $0.9 million as of June 30, 2013. The Third Amendment also provided that of the original $30.0 million revolving line of credit, $21.0 million remained available under the revolving portion of the Credit Agreement and the annual interest rate provisions of the Credit Agreement were increased from the prime rate minus 1.25% to the prime rate and from LIBOR plus 1.25% to LIBOR plus 2.25%. The Lender agreed to continue to provide revolving loans of up to $21.0 million through December31, 2010, on which date the then existing revolving loans converted into term loans. On December 31, 2010, pursuant to the provisions of the Third Amendment, the outstanding revolving loan of $21.0 million was converted into a single term loan that will fully mature on January 1, 2014. As of December 31, 2010, the revolving line of credit was no longer available for future use. This term loan is being repaid in equal quarterly payments of $1.8 million, which commenced on April 1, 2011 and continue through December 31, 2013. The outstanding balance on this term loan was $3.5 million as of June 30, 2013. The term loans had an aggregate outstanding principal amount of $19.4 million and $10.5 million at June 30, 2013 and December 31, 2012, respectively. The following table shows the repayment schedules for the principal portion of the term loans at June 30, 2013: (In thousands) Year Ending December 31, Contractual Payments Due $ 4,368 4,980 4,980 5,040 $ 19,368 The Credit Agreement contains financial and other covenants, including, but not limited to, limitations on debt, liens and investments, as well as the maintenance of certain financial covenants. A violation of any one of these covenants could result in a default under the Credit Agreement, which would permit the bank to terminate our note and require the immediate repayment of any outstanding principal and interest. The Third Amendment modified the financial covenants in the Credit Agreement to remove both the minimum requirement of Net Income (as defined in the Credit Agreement) and the minimum requirement of EBITDA (as defined in the Credit Agreement). The Third Amendment also removed the Fixed Charge Coverage Ratio (as defined in the Credit Agreement) and added a new financial covenant regarding the Company’s liquidity. The Sixth Amendment added back the Fixed Charge Coverage Ratio requirement and introduced certain leverage ratio requirements. At June 30, 2013, the Company was in compliance with the loan covenants. The term loans are collateralized by a pledge of the Company’s assets, including its interests in each of JMP Securities and HCS. - 21 - On May29, 2010 the Company entered into an interest rate cap with the Lender to effectively lock in or fix the interest rate on its revolving line of credit and term loan from July1, 2010 through maturity. The interest rate cap will allow the Company to receive payments from the counterparty in the event that LIBOR plus 2.25% exceeds 3.75%, limiting the interest rate on the outstanding balance of the term loan to such rate. The cap had an initial notional principal amount of $27.1 million, indexed to LIBOR and amortizes in accordance with the amortization of the revolving line of credit and term loan. The notional principal amount of the cap was $4.4 million at June 30, 2013. See Note 4 for additional information on the interest rate cap. 7. Asset-backed Securities Issued CLO I On May17, 2007, CLO I completed a $500.0 million aggregate principal amount of notes (the “Notes”) on-balance sheet debt securitization and obtained $455.0 million of third-party financing. The Notes will be repaid from the cash flows generated by the loan portfolio owned by CLO I. The Notes were issued in six separate classes as set forth in the table below. The Company owns approximately 94.0% of the unsecured subordinated notes and $13.8 million of Class C, D and E notes ($2.0 million of Class C, $4.1 million of Class D and $7.7 million of Class E notes). These unsecured subordinated notes and the Class C, D and E notes owned by the Company are eliminated upon consolidation of JMP Credit, and therefore, are not reflected on the Company’s consolidated statement of financial condition at June 30, 2013 and December 31, 2012. (In millions) As of June 30, 2013 Notes Originally Issued Outstanding Principal Balance Liquidity Discount Net Outstanding Balance Interest Rate Spread to LIBOR Ratings (Moody's /S&P) (1) Class A Senior Secured Floating Rate Revolving Notes due 2021 $ 326.0 $ 315.8 $ - $ 315.8 0.26% - 0.29 % Aaa/AAA Class B Senior Secured Floating Rate Notes due 2021 30.0 30.0 - 30.0 % Aaa/AAA Class C Senior Secured Deferrable Floating Rate Notes due 2021 35.0 35.0 - 35.0 % Aaa/AA+ Class D Secured Deferrable Floating Rate Notes due 2021 34.0 34.0 - 34.0 % A1/A- Class E Secured Deferrable Floating Rate Notes due 2021 30.0 30.0 - 30.0 % Ba1/BB Total secured notes sold to investors $ 455.0 $ 444.8 $ - $ 444.8 Unsecured subordinated notes due 2021 45.0 45.0 - 45.0 Total notes for the CLO I offering $ 500.0 $ 489.8 $ - $ 489.8 Consolidation elimination N/A ) - ) Total asset-backed securities issued N/A $ 431.0 $ - $ 431.0 These ratings are unaudited and were the current ratings as of June 30, 2013 and are subject to change from time to time. (In millions) As of December 31, 2012 Notes Originally Issued Outstanding Principal Balance Liquidity Discount Net Outstanding Balance Interest Rate Spread to LIBOR Ratings (Moody's /S&P) (1) Class A Senior Secured Floating Rate Revolving Notes due 2021 $ 326.0 $ 315.8 $ ) $ 310.3 0.26% - 0.29% Aaa/AAA Class B Senior Secured Floating Rate Notes due 2021 30.0 30.0 ) 28.6 % Aaa/AAA Class C Senior Secured Deferrable Floating Rate Notes due 2021 35.0 35.0 ) 31.7 % Aa3/AA+ Class D Secured Deferrable Floating Rate Notes due 2021 34.0 34.0 ) 30.7 % A3/A- Class E Secured Deferrable Floating Rate Notes due 2021 30.0 30.0 ) 26.8 % Ba2/BB Total secured notes sold to investors $ 455.0 $ 444.8 $ ) $ 428.1 Unsecured subordinated notes due 2021 45.0 45.0 ) 5.1 Total notes for the CLO I offering $ 500.0 $ 489.8 $ ) $ 433.2 Consolidation elimination N/A ) 41.1 ) Total asset-backed securities issued N/A $ 431.0 $ ) $ 415.5 These ratings are unaudited and were the current ratings as of December 31, 2012 and are subject to change from time to time. The secured notes and subordinated notes are limited recourse obligations payable solely from cash flows of the CLO I loan portfolio and related collection and payment accounts pledged as security. Payment on the ClassA-1 notes rank equal, or pari-passu, in right of payment with payments on the ClassA-2 notes and payment on the ClassA-1 and ClassA-2 notes rank senior in right of payment to the other secured notes and the subordinated notes. Payment on the Class B, Class C, Class D and Class E notes generally rank subordinate in right of payment to any other class of notes which has an earlier alphabetical designation. The subordinated notes are subordinated in right of payment to all other classes of notes and will not accrue interest. Interest on the secured notes is payable quarterly at a per annum rate equal to LIBOR plus the applicable spread set forth in the table above. Payment of interest on the Class C, Class D and Class E notes is payable only to the extent proceeds are available under the applicable payment priority provisions. To the extent proceeds are not so available, interest on the Class C, Class D and Class E notes will be deferred. As of June 30, 2013 and December 31, 2012, all interest on the secured notes was current. The CLO is also required to pay a commitment fee of 0.18% on the unused portion of the funding commitments of the ClassA-1 notes. As of June 30, 2013 and December 31, 2012, all of the ClassA-1 notes were drawn. The secured notes are secured by the CLO loan portfolio and the funds on deposit in various related collection and payment accounts. The terms of the debt securitization subject the loans included in the CLO loan portfolio to a number of collateral quality, portfolio profile, interest coverage and overcollateralization tests. - 22 - The reinvestment period for CLO I ended in May 2013.As of this date, all scheduled principal payments from the borrowers will be applied to paying down the most senior (AAA) CLO notes.The Company is still permitted to reinvest unscheduled principal payments, which includes most loan payoffs.However, in order to reinvest these proceeds, CLO I is required to maintain or improve its weighted average life covenant, the replacement collateral is required to have the same or better Moody and S&P ratings as the loan that prepaid, and the maturity date cannot be further out than the loan that prepaid.These restrictions make reinvestment increasingly difficult as time lapses, which will result in the CLO being paid down more rapidly. The Notes recorded upon the acquisition of Cratos in April 2009 at fair value reflect a liquidity discount. The activity in the note principal and liquidity discount for the three and six months ended June 30, 2013 comprised the following: (In thousands) Three Months Ended June 30, 2013 Six Months Ended June 30, 2013 Principal Liquidity Discount Net Principal Liquidity Discount Net Balance at beginning of period $ 431,003 $ ) $ 424,699 $ 431,003 $ ) $ 415,455 Amortization of discount - 6,304 6,304 - 15,548 15,548 Balance at end of period $ 431,003 $ - $ 431,003 $ 431,003 $ - $ 431,003 The activity in the note principal and liquidity discount for the three and six months ended June 30, 2012 comprised the following: (In thousands) Three Months Ended June 30, 2012 Six Months Ended June 30, 2012 Principal Liquidity Discount Net Principal Liquidity Discount Net Balance at beginning of period $ 431,003 $ ) $ 389,612 $ 431,003 $ ) $ 381,556 Amortization of discount - 8,294 8,294 - 16,350 16,350 Balance at end of period $ 431,003 $ ) $ 397,906 $ 431,003 $ ) $ 397,906 CLO II On April 30, 2013, CLO II completed a $343.8 million aggregate principal amount of notes (the "Secured Notes"). The Secured Notes offered in this proposed transaction were issued in multiple tranches and are rated by Standard & Poor's Ratings Services and, in respect of certain tranches, Moody's Investors Service, Inc. The Secured Notes will be repaid from the cash flows generated by the loan portfolio owned by CLO II. The Company owns approximately 72.8% of the unsecured subordinated notes. These unsecured subordinated notes are eliminated upon consolidation of JMP Credit, and therefore, are not reflected on the Company’s consolidated statement of financial condition at June 30, 2013. (In millions) As of June 30, 2013 Notes Originally Issued Outstanding Principal Balance Purchase Discount Net Outstanding Balance Interest Rate Spread to LIBOR Ratings (Moody's) (1) Class X Senior Secured Floating Rate Notes due 2016 $ 3.8 $ 3.8 $ - $ 3.8 % AAA Class A Senior Secured Floating Rate Notes due 2023 217.6 217.6 ) 216.7 % AAA Class B Senior Deferred Floating Rate Notes due 2023 34.0 34.0 ) 33.7 % AA Class C Senior Deferred Floating Rate Notes due 2023 17.0 17.0 ) 16.3 % A Class D Senior Deferred Floating Rate Notes due 2023 18.7 18.7 ) 17.1 % BBB Class E Senior Deferred Floating Rate Notes due 2023 18.7 18.7 ) 16.0 % BB Class F Senior Deferred Floating Rate Notes due 2023 10.2 10.2 ) 8.1 % B Total secured notes sold to investors $ 320.0 $ 320.0 $ ) $ 311.7 Unsecured subordinated notes due 2023 23.8 23.8 0.3 24.1 Total notes for the CLO II offering $ 343.8 $ 343.8 $ ) $ 335.8 Consolidation elimination N/A ) ) ) Total CLO II asset-backed securities issued N/A $ 320.0 $ ) $ 311.7 These ratings are unaudited and were the current ratings as of June 30, 2013 and are subject to change from time to time. The secured notes and subordinated notes are limited recourse obligations payable solely from cash flows of the CLO II loan portfolio and related collection and payment accounts pledged as security. Payment on the ClassX notes rank equal, or pari-passu, in right of payment with payments on the ClassA notes and payment on the ClassX and ClassA notes rank senior in right of payment to the other secured notes and the subordinated notes. Payment on the Class B, Class C, Class D and Class E notes generally rank subordinate in right of payment to any other class of notes which has an earlier alphabetical designation. The subordinated notes are subordinated in right of payment to all other classes of notes and will not accrue interest. Interest on the secured notes is payable quarterly commencing October 2013 at a per annum rate equal to LIBOR plus the applicable spread set forth in the table above. Payment of interest on the Class C, Class D and Class E notes is payable only to the extent proceeds are available under the applicable payment priority provisions. To the extent proceeds are not so available, interest on the Class C, Class D and Class E notes will be deferred. The secured notes are secured by the CLO II loan portfolio and the funds on deposit in various related collection and payment accounts. The terms of the debt securitization subject the loans included in the CLO II loan portfolio to a number of collateral quality, portfolio profile, interest coverage and overcollateralization tests. - 23 - The Notes recorded upon the closing of CLO II in April 2013 at fair value reflect a purchase discount. The activity in the note principal and purchase discount for the three and six months ended June 30, 2013 comprised the following: (In thousands) Three Months Ended June 30, 2013 Six Months Ended June 30, 2013 Principal Purchase Discount Net Principal Liquidity Discount Net Balance at beginning of period $ - $ - $ - $ - $ - $ - CLO II acquisitions 320,000 ) 311,563 320,000 ) 311,563 Amortization of discount - 143 143 - 143 143 Balance at end of period $ 320,000 $ ) $ 311,706 $ 320,000 $ ) $ 311,706 Interest on Asset Backed Securities Total interest expenses related to the asset-backed securities issued for the three and six months ended June 30, 2013 were $8.9 million and $19.3 million, respectively, which comprised cash coupon of $2.3 million and $3.4 million and a liquidity discount amortization of $6.3 million and $15.5 million, respectively. Total interest expenses related to the asset-backed securities issued for the three and six months ended June 30, 2012 were $9.6 million and $19.0 million, respectively, which comprised cash coupon of $1.3 million and $2.7 million and a liquidity discount amortization of $8.3 million and $16.3 million, respectively. As of June 30, 2013 and December 31, 2012, accrued interest payable on the Notes were $1.8 million and $0.5 million, respectively. Fair Value of Asset Backed Securities The Company determined the fair value of asset-backed securities issued to be $725.6 million and $404.3 million as of June 30, 2013 and December 31, 2012, respectively, based upon pricing from published market research for equivalent-rated CLO notes. Based on the fair value methodology, the Company has identified the asset-backed securities issued as Level 2 liabilities. 8. Stockholders’ Equity Stock Repurchase Program The Company’s board of directors authorized the repurchase of 1.0 million shares during the eighteen months subsequent to November 1, 2011, and the repurchase of an additional 0.5 million shares during the fourteen months subsequent to October 30, 2012. On March 5, 2013, the Company's board of directors authorized the repurchase of an additional 1.3 million shares, and extended the authorization of the repurchase of all previously authorized shares for repurchases through December 31, 2014. During the three months ended June 30, 2013 and 2012, the Company repurchased 470,887 and 46,500 shares, respectively, of the Company’s common stock at an average price of $6.47 per share and $6.10 per share, respectively, for an aggregate purchase price of $3.0 million and $0.3 million, respectively. 356,728 of the shares repurchased during the three months ended June 30, 2013 were repurchased from certain JMPCA employees at a discount to market pricein conjunction with theiruse of said proceeds as a long term capital commitment to CLO II.
